Citation Nr: 1224031	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot condition.  

2.  Entitlement to an initial rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD) with left epigastric pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 27, 1982, to November 24, 1982, and from November 9, 1983, to November 30, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and May 2008 rating decisions of the RO.  The Veteran perfected timely appeals.   This claim was previously before the Board and remanded in January 2012 for further development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in August 2011.  A written transcript of this hearing has been reviewed and associated with the Veteran's claims file.  

The issue of whether a June 1992 rating decision which denied entitlement to service connection for GERD and left epigastric pain contained clear and unmistakable error (CUE) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Board has determined that further development of the Veteran's claims is warranted.  

A May 2012 written statement from the Veteran's representative indicates that the Veteran's original service treatment records have not been associated with the Veteran's claims file.  Upon review of the claims file it appears that there are only copies of the Veteran's service treatment records which the Veteran submitted back in 1992 when she submitted her VA Form 21-4138 and indicated that she was attaching copies of medical records from Patterson Army Community Hospital.  As such, the Veteran's original service treatment records should be obtained prior to any further adjudication.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, the Board's January 2012 remand directives were not fully complied with thus, pursuant to Stegall, a remand for compliance with the directives of the Board's prior remand is warranted. 

The January 2012 Board Remand directed the RO to assist the Veteran in obtaining records from Dr. R.L. of Memorial Hospital Systems.  The RO sent the Veteran a January 2012 letter and asked the Veteran to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for Dr. R.L. of Memorial Hospital Systems.  In response the Veteran submitted her VA Form 21-4142 and also attached a computer printout which showed the mailing address for Dr. R.L.  However, it does not appear that the RO sought to obtain the medical records from Dr. R.L.  

The January 2012 Board remand also directed the RO to obtain clinical records of the Veteran's treatment for GERD and bilateral foot disability at the Houston VAMC since June 2010.  No additional VA treatment records were associated with the claims file and there is no documentation in the claims file to indicate that these records were requested.  

Finally, the Board has determined that the Veteran should be afforded an additional VA examination for the purpose of obtaining a VA medical opinion with respect to whether the Veteran's bilateral foot condition is casually related to her military service.  Pursuant to the January 2012 Remand, the Veteran was afforded a VA examination in February 2012.  In rendering his medical opinion, the VA examiner indicated that the Veteran was never seen for the left foot while in service and there is no evidence that she was ever on crutches or a profile due to her feet.  As the Veteran's representative pointed out in their May 2012 Appellant's Brief, those statements are contrary to the evidence of record.  Therefore, the opinion of the February 2012 VA examiner is inadequate for rating purposes as his opinion is based on an inaccurate characterization of the evidence of record and the Veteran should be afforded a new examination. 

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining records from Dr. R.L. of Memorial Hospital Systems regarding her reported foot surgeries in 1996.  See January 2012 written statement with attached printout documents which show the mailing addresses for Dr .R.L.  

2.  The AMC/RO must attempt to obtain the Veteran's service treatment records through a request to the National Personnel Records Center (NPRC) and any other appropriate agency, if necessary.  All attempts to obtain the records, whether successful or unsuccessful, must be documented within the claims file.

3.  Obtain clinical records of the Veteran's treatment for GERD and bilateral foot disability at the Houston VAMC since June 2010.

4.  Upon completion of the above, schedule the Veteran for appropriate examination by a medical doctor to determine the nature and etiology of her claimed bilateral foot disorder(s).  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  Following examination and review of the claims folder, the examiner should address the following:

     a) identify all current disorders of the feet; and 

     b) for each disorder, provide opinion as to whether it is at least as likely as not (i.e., at least a 50/50 probability) that such disability began in service or was the result of trauma sustained in service? 

The history of the foot injuries and problems documented in the service treatment records, plus the lay history provided by Veteran in regards to her symptoms should be considered, as well as the conflicting opinions as to the nature and etiology of her foot complaints, and the 1996 surgical reports (if associated with the claims folder). 

Each opinion should contain comprehensive rationale based on sound medical principles and facts.

5.  After completion of the above, the readjudicate the Veteran's claims.  If any determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case, and be afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination may result in adverse consequences.  38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

